         Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 1 of 18 PageID #:1




                            IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF ILLINOIS
                                      EASTERN DIVISION

    Angel Love Miles,

             Plaintiff,
                                                                    No.

             v.                                                     Judge

                                                                    Jury Demanded

    Board of Trustees of the University of
    Illinois; University of Illinois Hospital & Health
    Sciences System; Advanced Imaging and
    Sleep Science Center; UI Health; and
    University of Illinois College of Medicine,

             Defendants.

                                                COMPLAINT

                                   INTRODUCTORY STATEMENT

          1.        A body of literature exists revealing that persons with disabilities report poorer

health and poorer health outcomes compared to their counterparts without disabilities.1 Persons

with physical disabilities or cognitive limitations experience more cardiac disease, diabetes, stroke,

arthritis and asthma, as well as high blood pressure and cholesterol levels as compared to persons

without disabilities.2 Persons with disabilities are far less likely to receive preventative screenings.

The main reason for this can be attributed to the pervasive existence of access barriers – i.e.,

architectural, programmatic, communication and other barriers, to include the lack of disability–



1
See A. Reichard, Ph.D. et al., Health Disparities among Adults with Physical Disabilities or Cognitive Limitations
Compared to Individuals with No Disabilities in the United States. Disability and Health Journal, Vol. 4, Issue 4,
October 2011, pp. 59-67. Available at http://www.disabilityandhealthjnl.com/.
2
 See also T. Lagu, M.D., et al., Access to Subspecialty Care for Patients with Mobility Impairment: A Survey. Annals
of Internal Medicine, Vol. 158, No. 6, March 19, 2013, pp. 441-446.                                   Available at
http://annals.org/article.aspx?articleid=1667265.


#3206661v1
      Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 2 of 18 PageID #:2




specific cultural competence among healthcare providers. This case is about the discriminatory

denial of healthcare services resulting from Defendant’s failure to provide accessible patient and

testing rooms to afford Plaintiff an equal opportunity to participate in the Defendant’s healthcare

facilities and services.

        2.      Plaintiff, Angel Love Miles, PhD. (“Dr. Miles”), uses a power wheelchair for

mobility. She primarily receives her healthcare from Defendants. Twice, within the last 12 months,

in the provision of her medical care there, UI Health scheduled Dr. Miles for overnight medical

testing. Each time, upon scheduling her appointments, Dr. Miles advocated for her use of

accessible patient and testing rooms. Each time, despite confirmation from UI Health that the

rooms she would be placed in would be accessible, they were not.

        3.      Dr. Miles brings this complaint under Title II of the Americans with Disabilities

Act of 1990, 42 U.S.C. §§ 12101 et seq. (“ADA”), Section 504 of the Rehabilitation Act of 1973

as amended, 29 U.S.C. § 791 et seq. (“Rehabilitation Act”), and Section 1557 of Patient Protection

and Affordable Care Act (the “Affordable Care Act”), 42 U.S.C. § 18001, et seq., to seek a

declaration that the Defendants illegally discriminated against her because of her disability and to

enjoin Defendants’ prohibited conduct by ordering Defendants to provide accessible patient and

testing rooms; identify a specific person responsible for UI Health’s compliance with its federal

nondiscrimination mandates; provide public notice of the contact information for such person; and

adopt and implement applicable policies and procedures regarding the use of accessible patient

and testing rooms, and how to handle complaints regarding accessibility. Dr. Miles also seeks

compensatory damages for Defendants’ deliberate indifference to her right to be free from this

discriminatory conduct.




                                                 2
      Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 3 of 18 PageID #:3




                                         JURISDICTION

       4.      This Court has jurisdiction over these claims pursuant to 28 U.S.C. § 1331

(conferring jurisdiction over civil actions arising under laws of the United States) since they arise

out of the protections provided in Section 504 of the Rehabilitation Act, Title II of the ADA and

Section 1557 of the Affordable Care Act.

       5.      Dr. Miles’s claims for declaratory and other relief are authorized by 28 U.S.C. §§

2201 and 2202.

       6.      This Court is the appropriate venue under 28 U.S.C. § 1391(b) in that the

Defendants are subject to personal jurisdiction in this District and the events giving rise to this

Complaint occurred in this District.

                                             PARTIES

       7.      Dr. Miles is a 39-year-old female, who resides in Chicago, Illinois. Dr. Miles has

been seeing doctors and receiving treatment at Defendant’s facilities since about early 2017 and

will continue to receive care and treatment at those facilities.

       8.      Dr. Miles was born with spina bifida and multiple congenital birth defects. Those

conditions significantly limit her mobility and requires her to use motorized wheelchair for

mobility.

       9.      Dr. Miles is a qualified individual with a disability under the ADA, the

Rehabilitation Act and the Affordable Care Act.

       10.     Defendant Board of Trustees of the University of Illinois (“Board”) exercises final

authority over the University of Illinois (“University”), which includes the hospitals and health

care system operated by the University of Illinois. The University operates a Medicare and

Medicaid enrolled acute-care hospital and other healthcare related services in Chicago, Illinois




                                                  3
       Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 4 of 18 PageID #:4




        11.      The University has fifty or more employees.

        12.      As a result of participating in Medicare and Medicaid, Defendant Board is a

recipient of federal financial assistance.

        13.      On information and belief, Defendant University of Illinois Hospital & Health

Sciences System is in some fashion related to the University of Illinois at Chicago which operates

the University’s hospital and health care centers in Chicago, and provided care to Dr. Miles about

which she complains herein.3

        14.      On information and belief, Defendant Advanced Imaging and Sleep Science Center

is in some fashion related to the University of Illinois at Chicago which operates the University’s

hospital and health care centers in Chicago, and provided care to Dr. Miles about which she

complains herein. Dr. Miles’s primary care physician identified Advanced Imaging and Sleep

Science Center as an appropriate referral for her healthcare.

        15.      On information and belief, Defendant UI Health is in some fashion related to the

University of Illinois at Chicago which operates the University’s hospital and health care centers

in Chicago, and provided care to Dr. Miles about which she complains herein.

        16.      On information and belief, the University of Illinois College of Medicine is in some

fashion related to the University of Illinois at Chicago which operates the University’s hospital

and health care centers in Chicago and provided care and billed medical services to Dr. Miles for

about which she complains herein. Dr. Miles’ July 23, 2019 billing statement for the medical

treatment described herein identifies this entity as the entity she owes for her healthcare.




3
 After appropriate research, Plaintiff’s counsel are unable to determine from publicly available material whether all
or some of the named Defendants are independent of or simply extensions of the Board. Plaintiff would not object to
dismissing any named Defendant that is duplicative of the Board upon proof of the relationship.


                                                         4
      Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 5 of 18 PageID #:5




       17.     On information and belief, each of the Defendants employs more than fifty or more

employees.

       18.     Defendants each constitute a “program or activity” within the meaning of § 504 of

the Rehabilitation Act. 29 U.S.C. § 794(b)(1).

       19.     Defendants are each a “public entity” as defined by Title II of the ADA. 42 U.S.C.

§ 12131(1).

       20.     Defendants are each a “covered entity” as defined by Section 1557 of the

Affordable Care Act. 45 C.F.R. § 92.4.

                          THE LAWS INVOLVED
         THE AMERICANS WITH DISABILITIES ACT (ADA), 42 U.S.C. § 12131

       21.     The ADA contains three substantive Titles that address discrimination in the areas

of employment, public services, and public accommodations. Dr. Miles brings this complaint

under Title II of the ADA, which governs services, programs, and activities provided or made

available by public entities and protects individuals from discrimination on the basis of disability

by public entities.

       22.     A public entity is defined to include “any department, agency, special purpose

district, or other instrumentality of a State or States or local government.” 42 U.S.C. § 12131(1).

       23.     The law governing Title II is found at 42 U.S.C. § 12101 et seq. and is codified at

28 C.F.R. § 35.101 et seq.

       24.     Pursuant to the Title II of the ADA, Defendants cannot discriminate against Dr.

Miles or other persons with disabilities based solely on their disabilities. 42 U.S.C. § 12132(a).

       25.     The ADA requires that Defendants, “in providing any aid, benefit, or service, may

not, directly or through contractual, licensing, or other arrangements, on the basis of disability –




                                                 5
      Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 6 of 18 PageID #:6




[d]eny a qualified individual with a disability the opportunity to participate in or benefit from the

aid, benefit, or service . . . .” 28 C.F.R. § 35.130(b)(1)(i).

        26.     The ADA also prohibits Defendants from providing “a qualified individual with a

disability an opportunity to participate in or benefit from the aid, benefit, or service that is not

equal to that afforded others . . . .” 28 C.F.R. § 35.130(b)(1)(ii).

        27.     Further, the ADA prohibits Defendants from providing “a qualified individual with

a disability with an aid, benefit, or service that is not as effective in affording equal opportunity to

obtain the same result or gain the same benefit, or to reach the same level of achievement as that

provided to others . . . .” 28 C.F.R. § 35.130(b)(1)(iii).

        28.     The ADA prohibits Defendants from “directly or through contractual or other

arrangements, utiliz[ing] criteria or methods of administration . . . [t]hat have the purpose or effect

of defeating or substantially impairing accomplishment of the objectives of the public entity’s

program with respect to individuals with disabilities . . . .” 28 C.F.R. § 35.130(b)(3)(ii).

        29.     The ADA requires Defendants to “administer services, programs, and activities in

the most integrated setting appropriate to the needs of qualified individuals with disabilities.” 28

C.F.R. § 35.130(d).

        30.     Subject to certain exceptions not applicable here, “no qualified individual with a

disability shall, because a public entity’s facilities are inaccessible to or unusable by individuals

with disabilities, be excluded from participation in, or be denied the benefits of the services,

programs, or activities of a public entity . . . .” 28 C.F.R. § 35.149.

        31.     The ADA requires that “[a] public entity shall operate each service, program, or

activity so that the service, program, or activity, when viewed in its entirety, is readily accessible

to and usable by individuals with disabilities.” 28 C.F.R. § 35.150.




                                                    6
      Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 7 of 18 PageID #:7




       32.     The ADA requires “[a] public entity that employs 50 or more persons [to] designate

at least one employee to coordinate its effort to comply with and carry out its responsibilities [under

the ADA] . . . . The public entity shall make available to all interested individuals the name, office

address, and telephone number of the employee or employees designated . . . .” 28 C.F.R. §

35.107(a).

                        THE REHABILITATION ACT, 29 U.S.C §794.

       33.     At all relevant times herein, Defendants received federal financial assistance in the

form of reimbursement from the federal Medicare and Medicaid programs and are therefore

subject to the antidiscrimination provisions of the Rehabilitation Act, as herein described.

       34.     At all relevant times herein, there was in full force and effect a statute known as the

Rehabilitation Act of 1973, 29 U.S.C. §701 et seq., and its implementing regulations, 45 C.F.R.

§84.4(a).

       35.     Section 504 of the Rehabilitation Act prohibits discrimination by recipients of

federal funding against otherwise qualified individuals on the basis of their disabilities. 29 U.S.C.

§ 794. The Section 504 regulation provides:

       "A recipient, in providing any aid, benefit, or service, may not, ... on the basis of
       handicap: (ii) Afford a qualified handicapped person an opportunity to participate
       in or benefit from the aid, benefit or service that is not equal to that afforded others
       ...”

45 C.F.R. § 84.4(b)(1) (ii). Elsewhere, the Section 504 regulation states:

       “In providing health, welfare or other social services or benefits, a recipient may
       not on the basis of handicap: … (2) Afford a qualified handicapped person an
       opportunity to receive benefits or services that is not equal to that offered non-
       handicapped persons.

45. C.F.R. § 84.52(a)(2).




                                                  7
      Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 8 of 18 PageID #:8




       36.     The Rehabilitation Act and the ADA are functionally identical except that the

Rehabilitation Act also requires proof of the receipt of federal funds. Wagoner v. Lemmon, 778

F.3d 586, 592 (7th Cir. 2015).

             THE PATIENT PROTECTION AND AFFORDABLE CARE ACT,
                              42 U.S.C. § 18116

       37.     At all relevant times herein, Defendants received federal financial assistance in the

form of reimbursement from the federal Medicare and Medicaid programs and are therefore

subject to the antidiscrimination provisions of the Affordable Care Act, as herein described.

       38.     At all relevant times herein, there was in full force and effect a statute known as the

Affordable Care Act, 42 U.S.C. § 18001, et seq., Pulp. 111-148, and its implementing regulations,

45 C.F.R. §§ 92.1 – 92.203.

       39.     Section 1557’s implementing regulations, 45 C.F.R. §§ 92.1 – 92.203, effective as

of July 18, 2016, apply to health programs or activities administered by recipients of Federal

financial assistance from the Department of Health and Human Services. Said regulations define

a “health program or activity” as “the provision or administration of health-related services …

Such entities include a hospital, health clinic . . .” 45 C.F.R. § 92.4.

       40.     Section 1557 of the Affordable Care Act prohibits discrimination on the basis of

race, color, national origin, sex, age, or disability in certain health programs and activities. 42

U.S.C. § 18116.

       41.     The implementing regulations of Section 1557 prohibit discrimination of an

individual on the basis of disability, inter alia, and prohibit an individual from being excluded from

participation in, denied the benefits of, or otherwise be subjected to discrimination under any

health program or activity. See 45 C.F.R. § 92.101(a)(1). Regulations for accessible standards for

buildings and facilities, 45 C.F.R. § 92.203(a), in pertinent part, provide:



                                                  8
      Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 9 of 18 PageID #:9




                “Each facility or part of a facility in which health programs or activities are
                conducted that is constructed or altered by or on behalf of, or for the use of, a
                recipient or State-based MarketplaceSM shall comply with the 2010 Standards as
                defined in § 92.4, if the construction or alteration was commenced on or after July
                18, 2016, except that if a facility or part of a facility in which health programs or
                activities are conducted that is constructed or altered by or on behalf of, or for the
                use of, a recipient or State-based MarketplaceSM, was not covered by the 2010
                Standards prior to July 18, 2016, such facility or part of a facility shall comply with
                the 2010 Standards, as defined in § 92.4, if the construction was commenced after
                January 18, 2018. Departures from particular technical and scoping requirements
                by the use of other methods are permitted where substantially equivalent or greater
                access to and usability of the facility is provided. All newly constructed or altered
                buildings or facilities subject to this section shall comply with the requirements for
                a “public building or facility” as defined in Section 106.5 of the 2010 Standards.”

          42.   Section 1557’s implementing regulations provide that the enforcement mechanisms

available for and provided under Title VI of the Civil Rights Act of 1964, Section 504 of the

Rehabilitation Act, inter alia, shall be available for purposes of Section 1557 as implemented by

this part, and “compensatory damages for violations of Section 1557 are available in appropriate

administrative and judicial actions brought under this rule.” See 45 C.F.R. § 92.301.

                                    STATEMENT OF FACTS

          43.   Dr. Miles resides in the City of Chicago.

          44.   Dr. Miles is a person with disabilities. She relies upon the use of a motorized

wheelchair for all mobility purposes. Her wheelchair is approximately 25 inches wide.

          45.   In late 2018 or early 2019, Dr. Miles’ primary care physician recommended that

Dr. Miles schedule a sleep study at Defendant Advanced Imaging and Sleep Science Center

Health.

          46.   When Dr. Miles made her appointment for the sleep study at Defendant Advanced

Imaging and Sleep Science Center Health, she informed the person making the appointment that

she is a wheelchair user and would need a wheelchair accessible room, with a wheelchair

accessible bathroom and shower.



                                                  9
    Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 10 of 18 PageID #:10




       47.     The administrative staff member with whom Dr. Miles scheduled her appointment

indicated that an accessible room, bathroom and shower would be provided.

       48.     On February 18, 2019, Dr. Miles went to the University of Illinois at Chicago

Hospital, specifically the UIC Sleep Science Center (“the Center”), for a sleep study. The Center

is located at 2242 W Harrison St, Chicago, IL 60612.

       49.     Upon arrival, the Center’s staff placed Dr. Miles in a purported wheelchair

accessible room, with an accessible bathroom, but without an accessible shower. The shower in

the provided room did not have a shower seat.

       50.     Due to her disability, Dr. Miles requires a shower chair in order to bathe and

requires access to a shower when sleeping anywhere overnight.

       51.     Dr. Miles asked staff to bring a portable shower chair into her room but was told

by the Center’s staff that the Center did not have any shower chairs and could not accommodate

her request.

       52.     This lack of access forced Dr. Miles to leave the facility without completing the

sleep study, causing a delay in her medical care.

       53.     On July 16, 2019, Dr. Miles went to the University of Illinois at Chicago Hospital

(“the Hospital”) for an overnight medical examination. The Hospital is located at 1740 W Taylor

Street, Chicago, IL 60608.

       54.     On July 15, 2019, Dr. Miles confirmed with her doctor’s staff that she had an

appointment the following day and would be booked into a wheelchair accessible patient room.

       55.     When Dr. Miles arrived for her appointment, she was told that she would be placed

in an accessible patient room.




                                                10
    Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 11 of 18 PageID #:11




       56.     The patient room in which Dr. Miles was placed did not have adequate space for

her wheelchair to turn between the bed and the door.

       57.     The patient room into which Dr. Miles was placed also lacked adequate space for

her wheelchair to pass through the doorway into the bathroom, and even if the chair could fit

through the doorway there was not enough room to turn her wheelchair.

       58.     When Dr. Miles asked staff for another patient room, after explaining that the

assigned room was not wheelchair accessible, she was told this was the only patient room

available.

       59.     Dr. Miles spoke with a supervisor who advised her that the bathroom in that patient

room was “one of the biggest.”

       60.     The staff moved Dr. Miles into a different patient room about 7 hours later.

       61.     In the time that Dr. Miles was waiting for a new patient room, she was forced to

use a bedpan because there was not a bathroom available to accommodate her.

       62.     This experience caused Dr. Miles to experience anxiety, depression, frustration and

embarrassment. Requiring her to use a bedpan was demoralizing and made a feel that the

Defendant did not care for her as a person.

       63.     The staff moved Dr. Miles to a new patient room staff which had more space,

allowing her to navigate her wheelchair between the bed and the door.

       64.     However, the bathroom door in that patient room was again too narrow to allow her

to fit her wheelchair inside, nor could it fit two people inside.

       65.     Not wanting to delay her medical care further, Dr. Miles stayed in that patient room.

       66.     When Dr. Miles asked staff again about these issues, she was told that patient room

was the only option available.




                                                  11
    Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 12 of 18 PageID #:12




         67.   On the two occasions mentioned, Dr. Miles was denied these accommodations.

putting her health and medical care at risk.

         68.    On these two occasions. Dr. Miles was unable to locate an ADA coordinator to

discuss the accommodations she needed.

                               COUNT I:
     DISCRIMINATION UNDER § 504 OF THE REHABILITATION ACT OF 1973
                         (29 U.S.C. § 794 et seq.)

         69.   Paragraphs 1 – 68 above are incorporated as if set forth fully herein.

         70.   Section 504 of the Rehabilitation Act prohibits discrimination against otherwise

qualified individuals on the basis of their disabilities by recipients of federal funding. See 29 U.S.C.

§ 794.

         71.   Defendants receive federal financial assistance as result of their participation in the

Medicare and Medicaid programs and are subject to the requirements of § 504.

         72.   Dr. Miles is “handicapped” within the meaning of § 504.

         73.   Defendants operate their medical programs without accessible patient rooms and

treatment rooms, or without a sufficient number of accessible patient rooms and treatment rooms

and therefore discriminate against Plaintiff in violation of § 504.

         74.   Defendants operate their medical program without an identified employee or

employees responsible for coordinating Defendants’ efforts to comply with § 504.

         75.   Defendants operate their medical program without making publicly available the

name, office address and telephone number of the employee or employees responsible for

coordinating the accessibility of Defendants’ patients’ care.

         76.   Defendants’ decision to operate a medical program as it presently does renders

Defendants’ medical program inaccessible to Dr. Miles and other individuals with disabilities.




                                                  12
    Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 13 of 18 PageID #:13




         77.   Defendants’ decision to operate a medical program without an employee or

employees identified to coordinate efforts to comply with the Rehabilitation Act renders

Defendants’ program inaccessible to Dr. Miles and other individuals with disabilities.

         78.   Defendants’ acts and omissions constitute a violation of Dr. Miles’s rights under §

504. Defendants’ conduct constitutes an ongoing and continuous violation of § 504 and unless

restrained and enjoined from doing so, Defendants will continue to violate § 504. Defendants’ acts

and omissions, unless enjoined, will continue to inflict irreparable injuries for which Dr. Miles has

no adequate remedy at law.

         79.   Defendants’ acts and omissions were made intentionally and with deliberate

indifference to Dr. Miles’s right to be free from discrimination on the basis of her disability under

§ 504.

         80.   As a proximate result of Defendants’ violations of § 504, Defendants have inflicted

injury and damages upon Dr. Miles, including a loss of a civil right, mental anguish, humiliation

and mental pain and suffering.

                           COUNT II:
 VIOLATIONS OF THE AMERICANS WITH DISABILITIES ACT (42 U.S.C. § 12131)

         81.   Paragraphs 1 – 68 above are incorporated as if set forth fully herein.

         82.   Title II of the ADA prohibits discrimination against individuals with disabilities

and extends the non-discrimination rule of § 504 of the Rehabilitation Act to services provided by

any public entity. See 42 U.S.C. § 12132.

         83.   Defendants are public entities subject to the requirements of the ADA.

         84.   Dr. Miles is a qualified individual with a disability within the meaning of the ADA.




                                                 13
    Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 14 of 18 PageID #:14




       85.     Defendants operate their medical programs without accessible patient rooms and

treatment rooms, or without a sufficient number of accessible patient rooms and treatment rooms

and therefore discriminates against Plaintiff in violation of the ADA.

       86.     Defendants operate their medical program without an identified employee or

employees responsible for coordinating Defendants’ efforts to comply with the ADA.

       87.     Defendants operate their medical program without making publicly available the

name, office address and telephone number of the employee or employees responsible for

coordinating the accessibility of Defendants’ patients’ care.

       88.     Defendants’ decision to operate a medical program as it presently does renders

Defendants’ medical program inaccessible to Dr. Miles and other individuals with disabilities.

       89.     Defendants’ decision to operate a medical program without an employee or

employees identified to coordinate efforts to comply with the ADA renders Defendants’ program

inaccessible to Dr. Miles and other individuals with disabilities.

       90.     Defendants’ acts and omissions constitute a violation of Dr. Miles’s rights under

the ADA. Defendants’ conduct constitutes an ongoing and continuous violation of the ADA and

unless restrained and enjoined from doing so, Defendants will continue to violate the ADA.

Defendants’ acts and omissions, unless enjoined, will continue to inflict irreparable injuries for

which Dr. Miles has no adequate remedy at law.

       91.     As a proximate result of Defendants’ violations of the ADA, Defendants have

inflicted injury and damages upon Dr. Miles, including a loss of a civil right, mental anguish,

humiliation and mental pain and suffering.

                             COUNT III:
  VIOLATIONS OF THE PATIENT PROTECTION AND AFFORDABLE CARE ACT,
                           42 U.S.C. § 18116

       92.     Paragraphs 1 – 68 above are incorporated as if set forth fully herein.


                                                 14
    Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 15 of 18 PageID #:15




       93.     Section 1557 of the Affordable Care Act prohibits discrimination on the basis of

race, color, national origin, sex, age, or disability in certain health programs and activities. 42

U.S.C. § 18116.

       94.     Section 1557 prohibits an individual from being excluded from participation in,

denied the benefits of, or otherwise be subjected to discrimination under any health program or

activity. See 45 C.F.R. § 92.101(a)(1).

       95.     Section 1557’s regulations for accessible standards for buildings and facilities

requires covered entities to comply with applicable ADA technical and scoping standards for

accessible design. See 45 C.F.R. § 92.203(a).

       96.     Section 1557 requires covered entities with 15 or more employees to designate at

least one employee to coordinate its efforts to comply with and carry out its responsibilities under

Section 1557, including the investigation of any grievance communicated to it alleging

noncompliance with Section 1557 or alleging any action that would be prohibited by Section 1557.

See 45 C.F.R. § 92.7(a). Each covered entity that employs 15 or more persons is also required by

Section 1557 to adopt grievance procedures that incorporate appropriate due process standards and

that provide for the prompt and equitable resolution of grievances alleging any action that would

be prohibited by Section 1557. See 45 C.F.R. § 92.7(b).

       97.     Defendants operate their medical programs without accessible patient rooms and

treatment rooms, or without a sufficient number of accessible patient rooms and treatment rooms

and therefore discriminates against Plaintiff in violation of the Section 1557.

       98.     Defendants operate their medical program without an identified employee or

employees responsible for coordinating Defendants’ efforts to comply with the Section 1557.




                                                15
     Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 16 of 18 PageID #:16




        99.     Defendants operate their medical program without making publicly available the

name, office address and telephone number of the employee or employees responsible for

coordinating the accessibility of Defendants’ patients’ care.

        100.    Defendants’ decision to operate a medical program as it presently does renders

Defendants’ medical program inaccessible to Dr. Miles and other individuals with disabilities.

        101.    Defendants’ decision to operate a medical program without an employee or

employees identified to coordinate efforts to comply with the Section 1557 renders Defendants’

program inaccessible to Dr. Miles and other individuals with disabilities.

        102.    Defendants’ acts and omissions constitute a violation of Dr. Miles’s rights under

the Section 1557. Defendants’ conduct constitutes an ongoing and continuous violation of the

Section 1557 and unless restrained and enjoined from doing so, Defendants will continue to violate

the Section 1557. Defendants’ acts and omissions, unless enjoined, will continue to inflict

irreparable injuries for which Dr. Miles has no adequate remedy at law.

        103.    Defendants’ acts and omissions were made with deliberate indifference to Dr.

Miles’s right to be free from discrimination on the basis of her disability under the Section 1557.

        104.    As a proximate result of Defendants’ violations of the Section 1557, Defendants

have inflicted injury and damages upon Dr. Miles, including a loss of a civil right, mental anguish,

humiliation and mental pain and suffering.

                                       RELIEF SOUGHT

        WHEREFORE, Plaintiff Dr. Miles prays that this Court:

        A.      Declare that Defendants’ operation of its medical program violates the ADA, the

Rehabilitation Act, and the Affordable Care Act by failing to be accessible to Dr. Miles and people

with disabilities;




                                                16
      Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 17 of 18 PageID #:17




        B.      Enter a preliminary and permanent injunction against Defendants, ordering them

to:

             1. Have wheelchair accessible patient rooms and treatment rooms that comply with

                the applicable standards of the ADA;

             2. Employ such staff as are required to coordinate Defendants’ efforts to provide

                accessible healthcare;

             3. Adopt such policy as is required to permit coordinators to direct medical providers

                so that the medical providers treat patients with disabilities in accessible facilities

                as required by the individual needs of each patient; and

             4. Make available to all interested individuals the contact information for staff

                responsible for coordinating accessible healthcare.

        C.      Award Dr. Miles compensatory damages;

        D.      Award Dr. Miles reasonable costs and attorneys’ fees; and

        E.      Grant such other relief as this Court deems just and proper.

                                DEMAND FOR A JURY TRIAL

        Plaintiff Dr. Miles demands a jury trial on all issues properly triable by a jury.




                                                  17
    Case: 1:20-cv-01135 Document #: 1 Filed: 02/14/20 Page 18 of 18 PageID #:18




Dated: February 14, 2020

                                        Respectfully Submitted,

                                        __/s/ Charles R. Petrof_________
                                        Charles R. Petrof,
                                        Senior Attorney at Access Living

Charles R. Petrof (ARDC No. 6231201)
ACCESS LIVING OF METROPOLITAN CHICAGO
115 W. Chicago Ave.
Chicago, Illinois 60654
Phone: (312) 640-2124
Fax:     (312) 640-2139
TTY:     (312) 640-2169
cpetrof@accessliving.org

Jennifer M. Sender (ARDC No. 6207774)
Andrés J. Gallegos (ARDC No. 6212168)
ROBBINS, SALOMON & PATT, LTD.
180 N. LaSalle, Suite 3300
Chicago, Illinois 60601
(312) 782-9000 - Telephone
(312) 782-6690 - Facsimile
jsender@rsplaw.com
agallegos@rsplaw.com
Attorneys for Plaintiff




                                          18
